DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0191028 to Homan et al. (hereinafter Homan) in view of US 8,264,228 to Bittar et al. (hereinafter Bittar) (cited in IDS dated August 6, 2019).
Regarding independent claim 1, Homan discloses a wellbore logging tool (Fig. 1, at least para. 0050), comprising:
a tool mandrel having a tool axis (at least drill string 12 and bottom hole assembly 100, at least para. 0051);
a bobbin positioned about the circumference of the tool mandrel (Fig. 10, para. 0073), wherein the bobbin defines a first cross slot disposed in the bobbin at a first slot angle and a second cross slot disposed in the bobbin at a second slot angle opposite the first slot angle (Fig. 10, the first and second cross slots are disposed at respective angles), wherein the first and second cross slots intersect each other, and the first and second slot angles are defined with respect to the tool axis (Fig. 10);
a first loop antenna positioned in the first cross slot and including a first plurality of windings wrapped about the tool mandrel (Fig. 10, first antenna includes a plurality of windings), wherein the first loop antenna is arranged in a first orientation and wherein portions of the first plurality of windings are wrapped about the tool mandrel at a first winding angle 
a second loop antenna co-located with the first loop antenna and positioned in the second cross slot, wherein the second loop antenna includes a second plurality of windings wrapped about the tool mandrel (Fig. 10, second antenna includes a plurality of windings), the second loop antenna is arranged in a second orientation opposite the first orientation, and wherein portions of the second plurality of windings are wrapped about the tool mandrel at a second winding angle defined with respect to the tool axis (Fig. 10, the second plurality of windings are wrapped about the tool mandrel at a second winding angle with respect to the tool axis); and
an antenna shield secured to the tool mandrel (a shield encompasses the tilted coil, at para. 0070) and positioned in each of the first and second cross slots, wherein each antenna shield is positioned radially outward from corresponding first and second loop antennas and includes a plurality of shield slots arranged along the corresponding first and second loop antennas and overlapping the corresponding first and second loop antennas (the shield contains a series of cut outs or slots, at para. 0070).
Illustrated below is Fig. 10 of Homan marked and annotated for the convenience of the Applicant.

    PNG
    media_image1.png
    831
    544
    media_image1.png
    Greyscale

In the same field of endeavor, Bittar discloses a protective cover 550 (antenna shield) having a pattern of windows that aligns with the elliptical recess (Figs. 5A-5D and at least col. 6, ll. 25-66).  That is, Bittar discloses an antenna shield positioned in the cross slot, wherein the antenna shield is positioned radially outward from an antenna loop.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the antenna shield is positioned in each of the first and second cross slots, wherein each antenna shield is positioned 
Independent claim 15 recites similar features as those of independent claim 1 and thus is rejected on the same grounds.  
Independent claim 18 also recites similar features as those of independent claim 1 and thus is rejected on the same grounds.  Additionally, claim 18 recites a method comprising introducing a wellbore logging tool into a wellbore (Fig. 1, at least para. 0050-0051) and obtaining measurements of a surrounding subterranean formation with the wellbore logging tool (at least para. 0055).  
Regarding claims 2 and 14, Homan discloses wherein the first and second cross slots have a same depth (Fig. 10).
Regarding claims 3 and 15, Homan fails to disclose wherein the first and second cross slots have different depths.
However, Homan discloses various types of antennas, such as a tri-axial antenna (Fig. 8, para. 0068) and a bi-axial antenna (Fig. 10, para. 0073).  Therefore, Homan suggests an antenna wherein the first and second cross slots have different depths.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first and second cross slots have different depths, as suggested by Homan.  This would have been done according to a particular type of antenna needed in the field.

Regarding claim 5, Homan fails to disclose wherein the first slot angle is same as the second slot angle.  However, Homan discloses various types of antennas, such as a tri-axial antenna (Fig. 8, para. 0068) and a bi-axial antenna (Fig. 10, para. 0073).  Therefore, Homan suggests an antenna in which the first slot angle is same as the second slot angle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first slot angle is same as the second slot angle, as suggested by Homan.  This would have been done according to a particular type of antenna needed in the field.
Regarding claims 6 and 21, modified Homan fails to disclose wherein the first and second cross slots are configured such that an effective field angle of a dipole electromagnetic (EM) field of the first loop antenna is about 45°.  
However, Homan disclose that the shields are cylindrical structures with slots and the slots are distributed around the circumference of the shield and they are cut to be perpendicular to the coil wire.  The number of slots is a design variable (at para. 0075).  Homan further discloses that another design parameter is the length of the slots. Increasing the length of the slots improves the efficiency of the antenna (para. 0077).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first and second cross slots are configured such that an effective field angle of a dipole electromagnetic (EM) field of 
Claim 7 recites similar features as those of claim 6 and is rejected for the same reasons as claim 6.
Regarding claim 8, Homan discloses wherein the first and second loop antennas are concentric (Fig. 10).  
Regarding claim 9, modified Homan fails to disclose wherein the first and second loop antennas are eccentric.  
However, Homan discloses various types of antennas, such as a tri-axial antenna (Fig. 8, para. 0068) and a bi-axial antenna (Fig. 10, para. 0073).  Therefore, Homan suggests an antenna wherein the first and second loop antennas are eccentric.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first and second loop antennas are eccentric, as suggested by Homan.  This would have been done according to a particular type of antenna needed in the field.
Regarding claim 10, Homan fails to disclose wherein the first winding angle is same as the second winding angle.  
In the same field of endeavor, Bittar discloses wherein the first winding angle is same as the second winding angle (Figs. 4C and 4D and col. 6, ll. 6-8).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first winding angle is 
Regarding claim 11, modified Homan fails to disclose wherein the first winding angle and the second winding angle are 45°.  
In the same field of endeavor, Bittar discloses wherein the first winding angle and the second winding angle are 45° (Figs. 4C and 4D and col. 6, ll. 6-8).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Homan so that the first winding angle and the second winding angle are 45°, as taught by Bittar.  This would have been done according to a particular type of antenna needed in the field.
Regarding claims 12, 16 and 22, Homan discloses wherein the shield slots of each antenna shield are perpendicular to the radially adjacent loop antenna (para. 0075). 
Regarding claim 19, Homan discloses wherein the tool mandrel is operatively coupled to a drill string (fig. 1, para. 0051) and introducing the wellbore logging tool into the wellbore further comprises: extending the wellbore logging tool into the wellbore on the drill string (Fig. 1, para. 0051); and drilling a portion of the wellbore with a drill bit secured to a distal end of the drill string (para. 0050, 0052, 0059).  
Regarding claim 20, Homan disclose extending the wellbore logging tool into the wellbore on wireline as part of a wireline instrument sonde (Fig. 1, para. 0050 and claim 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858